                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY

______________________________
                              :
ANDREW LUCAS,                 :
                              :
          Plaintiff,          :     1:18-cv-02791-NLH-AMD
                              :
     v.                       :     MEMORANDUM OPINION & ORDER
                              :
LUCAS CAPITAL ADVISORS, LLC., :
et al.,                       :
                              :
          Defendants.         :
______________________________:

APPEARANCES:

ANDREW LUCAS
66419050
MORGANTOWN
FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels
P.O. BOX 1000
MORGANTOWN, WV 26507

      Plaintiff pro se

HILLMAN, District Judge

      WHEREAS, Plaintiff Andrew Lucas, a prisoner housed at

Morgantown FCI, filed a complaint alleging violations of federal

securities laws without prepayment of fees or security or an

application to proceed in forma pauperis (“IFP”) (Docket No. 1);

and

      WHEREAS, the Court issued an order administratively

terminating the action, and provided Plaintiff with 45 days to
submit the proper IFP application or pay the appropriate filing

fee (Docket No. 2); and

     WHEREAS, Plaintiff paid the filing fee, and on July 17,

2018 the Clerk reopened the matter, deemed the complaint filed,

and issued summonses to Plaintiff (Docket No. 4, 5); and

     WHEREAS, on August 13, 2018, Plaintiff filed a letter

asking the Clerk for information on how to request that the U.S.

Marshal Service serve the summonses and his complaint (Docket

No. 6); and

     WHEREAS, on November 20, 2018, Plaintiff filed a letter

stating that even though he originally filed his complaint

thinking he would apply to proceed IFP, his circumstances

changed making that no longer necessary, and he requested the

Court to “reissue the complaint as I believe time has expired”

(Docket No. 7); and

     WHEREAS, with regard to Plaintiff’s request that the U.S.

Marshal serve his complaint, “[w]here a plaintiff is not

proceeding in forma pauperis, the Court is not obligated to

order the U.S. Marshal to effect service under Fed. R. Civ. P.

4(c)(3) and 28 U.S.C. § 1915. 1   Rather, the obligation to


1 Fed. R. Civ. P. 4(c)(3) provides, “At the plaintiff's request,
the court may order that service be made by a United States
marshal or deputy marshal or by a person specially appointed by
the court. The court must so order if the plaintiff is
authorized to proceed in forma pauperis under 28 U.S.C. § 1915
or as a seaman under 28 U.S.C. § 1916.”

                                  2
effectuate service rests with the plaintiff, although the Court

enjoys discretion to direct service by the U.S. Marshal if the

event the plaintiff shows good cause.”   Avila v. New Jersey,

2013 WL 2242671, at *1 n.2 (D.N.J. 2013); see also Fed. R. Civ.

P. 4(c)(1) (“A summons must be served with a copy of the

complaint.   The plaintiff is responsible for having the summons

and complaint served within the time allowed by Rule 4(m) and

must furnish the necessary copies to the person who makes

service.”); and

     WHEREAS, Plaintiff is not proceeding IFP, and he has not

provided the Court with “good cause” as to why the U.S. Marshal

should serve his complaint 2; and

     WHEREAS, with regard to Plaintiff’s request that the Court

“reissue the complaint,” the Court will construe this as a

request for an extension of time to serve his complaint and have

the Clerk’s office issue new summonses, since the time for

service and the original summonses have all expired, see Fed. R.

Civ. P. 4(m) (“Time Limit for Service.   If a defendant is not

served within 90 days after the complaint is filed, the court -

on motion or on its own after notice to the plaintiff - must




2 The Court recognizes that Plaintiff is incarcerated, which may
be an obstacle to his efforts to serve his complaint, but his
incarceration alone does not automatically compel a court to
order the U.S. Marshal to effect service, particularly when
Plaintiff’s claims are not related to his incarceration.

                                    3
dismiss the action without prejudice against that defendant or

order that service be made within a specified time.   But if the

plaintiff shows good cause for the failure, the court must

extend the time for service for an appropriate period.”);

     THEREFORE,

     IT IS on this      3rd      day of   April    , 2019

     ORDERED that the time period for Plaintiff to effect

service of his complaint shall be extended for an additional 90

days from today; and it is further

     ORDERED that the Clerk of the Court shall reissue summonses

and mail them to Plaintiff so that he may serve the summonses

and his complaint on Defendants. 3



                                        s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




3 The District Court’s website provides guidance to pro se
plaintiffs in their litigation efforts, including information on
service. See Procedural Guide for Pro Se Litigants, available
at https://www.njd.uscourts.gov/filing-without-attorney.

                                 4
